Citation Nr: 1210928	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  11-05 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Y.W.



ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1950 to June 1952.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Denver, Colorado.  Jurisdiction of the Veteran's claims folder has been transferred to the RO in Milwaukee, Wisconsin.

In November 2011, the appellant and a witness testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died on February [redacted], 2010.  The certificate of death lists the immediate cause of death as CVA (cerebrovascular accident) due to atrial fibrillation due to hypertensive heart disease due to HTN (hypertension).  Other significant conditions contributing to death but not resulting in the underlying cause of death are listed as osteoarthritis, service related, CHF (congestive heart failure), and COPD (chronic obstructive pulmonary disease).  

2.  At the time of the Veteran's death, service connection had been established for musculoskeletal low back strain, shell fragment wound of left thigh (muscle group XIII), sciatic nerve injury of the left lower extremity, and degenerative joint disease of the left knee. 

3.  CVA, atrial fibrillation, hypertensive heart disease, hypertension, CHF, and COPD, were initially demonstrated years after service, and have not been shown, by competent clinical evidence of record to be causally related to, or aggravated by, active service or a service-connected disability.

4.  The competent evidence does not establish that a service-connected disability was either the principal or a contributory cause of the Veteran's death.  


CONCLUSION OF LAW

The cause of the Veteran's death was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 2002 & West Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for service connection, therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court expanded the VCAA notice requirements for a Dependency and Indemnity Compensation (DIC) claim. In Hupp, the Court held that, when adjudicating a claim for DIC, VA must perform a different analysis depending upon whether a Veteran was service-connected for a disability during his or her lifetime.  The Court concluded that, in general, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  In addition, the Court found that the content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application.  

In VA correspondence to the appellant, dated in April 2010, VA informed the appellant of what evidence was required to substantiate her claim, how VA establishes an effective date, and of the notice requirements of Hupp.  

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's death certificate, his service treatment records (STRs), VA examination and treatment records, private medical correspondence, a VA clinical opinion, and the statements of the appellant and the Veteran's child in support of the claim, to include their testimony, at a Board hearing.  The Board has carefully reviewed such statements, and concludes that there has not been identification of further evidence not already of record for which VA has a duty to obtain.  The Board acknowledges that at the Board hearing, the appellant testified that the Veteran had ulcers "when he came home from service" and that he had treatment for the ulcers in 1953 or 1954.  Records from any such treatment are not associated with the claims file; however, the Board finds that a remand to obtain any such records is not warranted.  The issue on appeal is entitlement to service connection for the cause of the Veteran's death.  The Veteran's death certificate, private clinical opinion, and VA records are entirely negative for an indication that the Veteran had ulcers which were the principal or contributory cause of the Veteran's death.  Although the appellant has averred such, she has not been shown to have the expertise or training to make such a clinical opinion.  Moreover, as discussed in further detail below, the evidence reflects that the Veteran reported in December 2005, that he had problems in the past with gastric ulcers but that he had a partial gastrectomy and "never had problems again."  A December 2007 VA clinical record reflects normal gastrointestinal system.  As there is no clinical evidence of record that the Veteran's ulcers were a principal or contributory cause of his death, records from the 1950s reflecting treatment or symptoms of an ulcer, would serve no purpose.  Thus, a remand is not warranted.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided). 

In addition, at the November 2011 Board hearing, the appellant was given an additional 30 days to submit a treatment record or clinical statement.  No such evidence has been received.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

A VA opinion with regard to the issue on appeal was obtained in February 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the opinion obtained in this case is more than adequate, as is predicated on a review of the records and the appellant's contentions with regard to how these disabilities contributed to the Veteran's death. It provides a thorough rationale and an indication that a review of medical literature was completed. 

A VA opinion was not obtained with regard to whether the Veteran's ulcers were a principal or contributory cause of his death as there is no clinical evidence of record which provides an indication that the Veteran's death may in any way be related to an ulcer disability. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to her claim.  Essentially, all available evidence that could substantiate the claim has been obtained.  

Legal criteria

Cause of Death 

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).   

Service connection- in general

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995), Pond v. West, 12 Vet. App. 341 (1999). 

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury -to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 2009).  

Analysis

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The appellant is claiming entitlement to service connection for the cause of the Veteran's death.  The Veteran died in February 2010.  The certificate of death lists the immediate cause of death as CVA (cerebrovascular accident) due to atrial fibrillation due to hypertensive heart disease due to HTN (hypertension).  Other significant conditions contributing to death but not resulting in the underlying cause of death are listed as osteoarthritis, CHF (congestive heart failure), and COPD (chronic obstructive pulmonary disease).  No other condition is noted as a condition which gave rise to the immediate cause of death or a significant condition contributing to the death.  At the time of the Veteran's death, he was service connected for musculoskeletal low back strain, shell fragment wound of left thigh (muscle group XIII), sciatic nerve injury of the left lower extremity, and degenerative joint disease of the left knee.

The appellant avers that the Veteran's service-connected disabilities were the cause of the Veteran's death.  She has also averred that the Veteran had ulcers in service and that his ulcers were the cause of the Veteran's death.  The Board will first discuss the appellant's claims with regard to the Veteran's service-connected disabilities. 

The Veteran sustained a shell fragment wound in Korea in 1951.  He was subsequently granted service connection for related disabilities, as noted above.  The appellant contends that "with each surgery [the Veteran's] mobility decreased to the point of him being wheelchair bound."  She avers that this lack of exercise contributed to the Veteran's heart condition and eventual death.  

The evidence of record includes correspondence from Dr. M.C.  The correspondence dated in April 2010, states, in pertinent part, the following:

In regard to the reason for his kyphoplasty (back surgery); He had a compression fracture of a lumbar vertebral body.  Basically, his bone had fractured in one of the 'building block' bones of the spine.  This impinged on his nerves and the surgery was to alleviate the pain from the pressure of the fracture on the nerves around the spinal cord.  This fracture was related to his prednisone use and age, and not from his military service.  He does have other spine disease related to his military service according to our records, but the fracture would not have been.

In regard to his heart issues, certainly his debility and deconditioning did not help his heart.  In effect his lack of mobility and deconditioning probably did contribute to an 'out of shape' heart which is more vulnerable than a heart of someone in good general physical condition.  I probably cannot say it more specifically than that as to if there were other contributing factors.  

The Board finds that the above stated opinion by Dr. M.C. is not sufficient for a finding that the Veteran's service-connected disabilities were either the principal or a contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  Although the private physician stated that the effect of the Veteran's lack of mobility and deconditioning probably did contribute to an 'out of shape' heart which is more vulnerable than a heart of someone in good general physical condition, he did not opine that the Veteran's lack of mobility and deconditioning was due to the Veteran's service-connected disabilities.  

The appellant testified that the Veteran was confined to a wheelchair prior to 2002. (See Board hearing transcript page 4.)  An April 2002 VA clinical record reflects that the Veteran walked and used an exercise bike.  It was noted that his mother died from CVA and he had two sisters with hypertension.  It was noted that he was obese, had hypertension and atrial fibrillation, had recently had a CVA (2001), and had been started on anticoagulant in March 2002.  The Veteran used a cane for ambulation.  An August 2002 VA clinical record reflects that the Veteran "uses a cane for ambulation.  He uses a wheelchair for community mobility."  A March 2008 VA record reflects that the appellant reported that the Veteran had difficulty with ambulation for "apparently a month."  Another March 2008 VA record reflects that the Veteran had right shoulder effusion and a left shoulder replacement in March 2007 with subsequent left shoulder effusions.  The report reflects that the appellant noted a "decline in [the Veteran's] strength, purportedly mostly of the [right lower extremity], which was affected by stroke in 2001.  He [was] ambulatory before the November [2007] admission, as well as for much of his recent stay in Tomah (December 2007 to January 2008), but is now wheelchair bound for unexplained reasons."  An April 2008 VA record reflects that the appellant reported that the Veteran was bedridden and when standing was unable to move his feet.  The report reflects that this "is thought to be related to that compression fractures of his lumbar spine."  Thus, the Board finds that the evidence of record is against a finding that the Veteran was confined to a wheelchair prior to 2002 due to his service-connected disabilities.  The Board also finds that the Veteran had significant nonservice-connected disabilities which affected his ability to exercise.

The death certificate lists the Veteran's atrial fibrillation as being four years in duration; however, VA records show it was at least seven years in duration at the time of the Veteran's death.  The death certificate also lists the Veteran's hypertensive heart disease and hypertension as more than 10 years in duration between onset and the Veteran's death.  As the Veteran died in February 2010, the evidence reflects these nonservice-connected disabilities predate his confinement to a wheelchair.  

In addition, as noted above, the appellant alleged that "with each surgery his mobility decreased to the point of him being wheelchair bound."  However, the evidence reflects that the Veteran's surgeries in March and May 2007 were for a nonservice-connected shoulder disability.  Moreover, as noted above, the Veteran's 
kyphoplasty (back surgery) was not for his service-connected musculoskeletal low back strain.  

The Board is mindful that the death certificate lists "osteoarthritis, service related" as a significant condition contributing to death but not resulting in the underlying cause; the Board finds that such a statement is not binding on VA.  The clinical evidence of record, to include the below noted VA opinion which provides a rationale, is against such a finding.  There is no clinical evidence of record which provides a rationale as to how the Veteran's left knee disability contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.

The Board also notes that the Veteran had a diagnosis of lumbar disc disease and degenerative joint disease of the lumbar spine.  An August 2002 VA examination report reflects the opinion of the examiner that these back disabilities were not related to the Veteran's service connected disabilities.  An April 2008 VA examination report reflects the opinion of the examiner that the Veteran's degenerative arthritis of the thoracolumbar spine "is at least as likely as not" related to the "shell fragment wound trauma" as there is a "lack of evidence of other nexus to the degenerative conditions".  The Board finds that the August 2002 opinion is more probative than the April 2008 opinion. 

The probative value of medical opinions is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The record reflects that the August 2002 examiner reviewed the Veteran's claims file prior to rendering an opinion; whereas, the April 2008 examiner did not review the claims file.  Thus, while the April 2008 examiner stated that there was a "lack of evidence of other nexus", he had not reviewed the claims file, which contained numerous clinical records and important clinical findings.  Moreover, he failed to discuss the Veteran's age, his factory work for 30 years, or his obesity as possible causes of his arthritis.  

The claims file includes a February 2011 VA opinion with regard to the Veteran's hypertension and lack of exercise and his death.  The doctor stated, in pertinent part, as follows:

The veteran had hypertensive heart disease and underlying hypertension.  Hypertension is a known risk factor for stroke which he died of.  There are multiple risk factors for the development of hypertension, but arthritis, muscle and nerve injuries of the lower extremities and back strain are not included per [UpToDate]18.3.  Exercise is an important part of healthy living, but it alone is not going to control hypertension.  Multiple factors contribute to hypertension including sympathetic neural activities, elevated angiotensin II, genetics-particularly hypertensive parents, salt and alcohol intake, tobacco, dyslipidemia, diet, etc  To pick out that he was unable to exercise sufficiently as the cause or major contributor of his death is erroneous and not supported by the literature.  

Thus, the clinical evidence is against a finding that the Veteran's service-connected disabilities were the cause of his death.  

The appellant testified that the Veteran began using a walker and then a wheelchair due to his back.  She did not distinguish between his service-connected back disability and his nonservice-connected back disability. (See Board hearing transcript page 4).  Although the appellant testified that the Veteran's only orthopedic problems were the result of the wound he suffered in Korea, the Board finds that this is contrary to the clinical evidence of record.  As noted above, the Veteran's private physician specifically noted that the Veteran's back surgery was due to a nonservice-connected back disability.  The Board also notes that VA records reflect nonservice-connected shoulder disabilities and surgeries in 2007 (left) and 2008 (right).

The Board also finds that there is no competent credible evidence of record that the Veteran's CVA, atrial fibrillation, CHF, hypertensive heart disease, hypertension, or COPD are causally related to service.  The Veteran's June 1952 report of medical examination for separation purposes reflects a blood pressure of 140/90; however, the examiner noted that his heart, vascular system, and lungs were normal.  Importantly, a September 1952 VA examination report reflects a blood pressure reading of 126/84.  June 1995 records reflect that the only medication which the Veteran was taking was for GERD.  The Veteran filed claims for VA disability compensation in 1952, 1995, and January 2008, but they are negative for any claims for a heart or pulmonary disability.  

An April 2002 VA record, approximately 50 years after separation from service, reflects that the Veteran had hypertension.  The record also reflects that the Veteran had obesity, and that his mother died from a CVA and that he had two sisters with hypertension.  

Based on the foregoing, the Board finds that the evidence of record does not support a finding of entitlement to service connection for CVA, atrial fibrillation, hypertensive heart disease, hypertension, CHF, or COPD.  There is no competent clinical evidence of record, or lay statements, that the Veteran had these disabilities in service or that he had a heart disability or disabling hypertension within one year of separation from service.

The Board has also considered the appellant's contention that the Veteran's ulcers were a contributory or significant cause of the Veteran's death.  The Board finds no competent probative evidence of record to make such a finding.  Initially, the Board notes that the clinical evidence of record does not reflect that the Veteran had ulcers in service or within one year of service.  The appellant testified that the Veteran started treatment for duodenal ulcers in 1953 or 1954 (post separation from service).  (The Veteran married the appellant in September 1953 when she was 16 years old, more than one year after his separation from service).  She further testified that the Veteran had an ulcer when he got out of service.  (See Board hearing transcript page 9.)  

The Board may not ignore the appellant's testimony merely because she is an interested party and stands to gain monetary benefits; however her personal interest may affect her credibility.  See Cartright v. Derwinski, 2 Vet. App; 24, 25 (1991); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).  The appellant is competent to report her observations of the Veteran and what she has been told by him and others; however, she has not been shown to be competent to diagnose the Veteran with ulcers or to state that those ulcers were a cause of his death.  

The Veteran's June 24, 1952 report of medical examination for separation purposes reflects that physical examination of the abdomen and viscera was normal.  His June 24, 1952 report of medical history for separation purposes reflects that the Veteran denied that he had had "stomach, liver, or intestinal trouble."  He reported that he had had mumps, whooping cough, and frequent or severe headaches.  The Veteran separated from service on June 26, 1952.  His July 8, 1952 application for disability compensation is negative for ulcers, or stomach or intestinal trouble.  The Veteran reported he had not been treated for any illnesses since separation from service the prior month.  A September 1952 VA examination report reflects that the Veteran's digestive system was negative.  The Veteran filed claims for VA disability compensation in 1952, 1995, and January 2008, but they are negative for any claims for an ulcer disability.  

The earliest clinical evidence of record of ulcers is a June 1995 VA medical record which reflects that the Veteran had a "longstanding history of peptic ulcer disease, diagnosed in the mid 1980s."  The Board notes that a diagnosis in the mid 1980s would be approximately thirty years after separation from service.  

As noted above, the appellant avers that the Veteran was treated for ulcers within a year or two after separation from service, and that records from any such treatment have not been associated with the claims file.  The Board finds that even if the Veteran had ulcers in service or within one year after service, there is still no clinical evidence of record which reflects that his ulcer disability is in any way related to his death.  Although the appellant has stated that the Veteran's ulcers may be the cause of his death, there is no evidence of record that she possesses the medical training or expertise necessary to make such a clinical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As noted above, the Veteran's death certificate lists the immediate cause of death as CVA due to atrial fibrillation due to hypertensive heart disease due to hypertension.  Other significant conditions contributing to death but not resulting in the underlying cause of death are listed as osteoarthritis, CHF and COPD; ulcers are not listed.  In addition, there are no clinical records of evidence which reflect that the Veteran was experiencing ulcer difficulty shortly before his death, or that his ulcer disability was a cause of his death.  A December 2005 VA clinical record reflects that the Veteran reported that he had had problems in the past with gastric ulcers but that he had a partial gastrectomy and "never had problems again."  A December 2007 VA clinical record reflects normal gastrointestinal system.

In sum, the Board finds, based on the evidence of record as a whole, that the Veteran's service-connected disabilities did not contribute substantially or materially to his death, combine to cause death, or aid or lend assistance to the production of death.  38 C.F.R. § 3.312(c)(1).

The Board notes that the Veteran served in the Korean War and the Board greatly appreciates his honorable service and sacrifices.  The Board is also sympathetic to the appellant's situation as a widow after more than 56 years of marriage; however, the Board is bound in its decisions by the statutes enacted by the Congress of the United States and VA regulations issued to implement those laws. See 38 U.S.C.A. § 7104(c). See, generally, Owings v. Brown, 8 Vet. App. 17, 23 (1995).  The evidence is against a finding that the Veteran's service-connected disabilities, or any disability related to service, were the cause of his death.  The preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for the cause of the Veteran's death must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


